Wade, C. J.
Tills was a suit against a corporation for the recovery of commissions, based upon an alleged oral agreement, by the terms of which the general manager of the corporation agreed to pay the plain*672tiff, as a real-estate broker, for his services in selling its entire plant. The evidence adduced on the trial failed to show that the manager had ever been authorized by the corporation to make a .sale of its stock or of its entire physical property, or that the corporation subsequently ratified the unauthorized act of its manager in agreeing to pay plaintiff for effecting the sale of the property. Ware v. Atlanta Coffee Mills Co., 16 Ga. App. 749, 750 (86 S. E. 47); Nunez Gin & Warehouse. Co. v. Moore, 10 Ga. App. 350 (73 S. E. 432) ; Swindell v. Bainbridge State Bank, 3 Ga. App. 304, 370, 371 (60 S. E. 13) ; Trust Co. of Georgia v. Wallace, 143 Ga. 214 (3) (84 S. E. 538); Ludden & Bates Music House v. McDonald, 117 Ga. 60 (43 S. E. 425). The evidence demanded a verdict in favor of the defendant, and the trial judge did not err in directing such a verdict.
Decided April 23, 1919.
Reheabing Denied May 13, 1919.
Complaint; from Bibb superior court—Judge Mathews. May-25, 1918.
Napier & Maynard, R. L. Berner, for plaintiff.
Hall & Grice, contra.

Judgment affirmed.


Jenkins and Luke, JJ., concur.